Exhibit 10.2

AMENDMENT TO THE

AUTODESK, INC.

2005 NON-QUALIFIED DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2008

Pursuant to the authority reserved to the Deferred Compensation Committee of the
Board of Directors (the “Committee”) of Autodesk, Inc., a Delaware corporation
(the “Company”), under Section 9.4 of the Autodesk, Inc. 2005 Non-Qualified
Deferred Compensation Plan, as amended and restated (the “Plan”), effective as
of July 11, 2008, the Committee hereby amends the Plan as follows.

Section 1.2(i) of the Plan is hereby amended in its entirety to read as follows:

“(i) “Compensation” means the Salary, Commissions and Bonus earned by the
Participant for services rendered to the Company. “Salary” means the Eligible
Employee’s base salary for the Plan Year, and excludes any other form of
compensation such as restricted stock, proceeds from stock options, stock
appreciation rights or a stock purchase plan, severance payments, moving
expenses, car or other special allowance, or any other amounts included in an
Eligible Employee’s taxable income that is not compensation for services.
“Commissions” means any cash-based commission earned by an Eligible Employee
during the Plan Year. “Bonus” means any cash-based incentive compensation (other
than Commissions) earned by an Eligible Employee in addition to Salary during
the Plan Year, notwithstanding any deferral elections made under the Company’s
Equity Incentive Deferral Plan.”

Section 3.1(d) of the Plan is hereby amended in its entirety to read as follows:

“(d) Irrevocable Election. Once made, Deferral Elections shall remain in force
for the applicable Plan Year unless the Participant ceases to be an Eligible
Employee, in which case contributions made while an Eligible Employee shall
remain in the Plan until distribution as elected in accordance with Article VII.
Notwithstanding the foregoing, an Eligible Employee who participates in the
Autodesk, Inc. Executive Incentive Plan may elect to revoke or change his or her
Deferral Election for his or her Bonus for the 2008 Plan Year; provided, that
the Bonus qualifies as “performance-based compensation” under Code
Section 409A(a)(4)(B)(iii) and applicable regulations issued thereunder. Such
election to revoke or change his or her Deferral Election shall be made no later
than July 31, 2008.”

Section 7.1(c) of the Plan is hereby amended in its entirety to read as follows:

“(c) Change to Distribution Elections. A Participant may change his or her
Distribution Election by submitting a Change Form, in a manner prescribed by the
Committee; provided, however, that any change shall not be effective for at
least twelve (12) months after the date on which the Participant submits the
Change Form.



--------------------------------------------------------------------------------

In addition, with respect to a specific payment date elected by the Participant,
any change in the payment date must be made at least twelve (12) months prior to
the date specified in the election, and any change of Distribution Election
relating to a distribution other than as a result of Disability or death shall
be effective only to the extent that the first payment pursuant to such changed
election is deferred for a period of at least five (5) years from the date such
payment would otherwise have been made. Notwithstanding the foregoing, a
Participant may make an election to change his or her previous Distribution
Elections during the November 2008 enrollment period in accordance with the
transition relief under Section 409A of the Internal Revenue Code and Internal
Revenue Service Notice 2007-86; provided, however, such election may apply only
to amounts that would not otherwise be payable in 2008 and may not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.”

* * * * *

 

2



--------------------------------------------------------------------------------

The undersigned, constituting all of the members of the Committee, hereby adopt
the foregoing amendment and direct that this amendment be filed with the minutes
of action of the Committee. This amendment may be executed in counterpart.

 

/s/ MARK ABRAHAMS Mark Abrahams /s/ MIKE WHITE Mike White /s/ RICHARD FOEHR
Richard Foehr /s/ KATHY GUTHORMSEN Kathy Guthormsen

 

3